ANDRE S. WOOTEN       3887
ATTORNEY AT LAW
1188 BISHOP STREET
CENTURY SQUARE, SUITE 1908
HONOLULU, HAWAII     96813
TELEPHONE NO: 808-545-4165

ATTORNEY FOR PLAINTIFF
REZA (RAY) LESANE

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

REZA (RAY) LESANE,                 )      CIVIL NO. 19-00179-JAO-KJM
                                   )
                Plaintiff,         )      PLAINTIFF LESANE’ ANSWER TO
                                   )      THE COUNTER-CLAIM FILED BY
                                   )      DEFENDANT HAWAIIAN AIRLINES
           vs.                     )      SERVED ON Sept. 3, 2019
                                   )     AND COUNTER-CLAIM TO DEFEN-
HAWAIIAN AIRLINES, INC.            )     DANTS’S COUNTER-CLAIM
Hawaiian AIRLINES CEO, Mark        )
Dunkerley,                         )
                                   )
               Defendants.         )
___________________________________)

PLAINTIFF LESANE’ ANSWER TO THE COUNTER-CLAIM FILED BY DEFENDANT
           HAWAIIAN AIRLINES SERVED ON Sept. 3, 2019

     The Plaintiff, REZA (RAY) LESANE, by and through his

attorney of record, Andre S. Wooten, hereby files this Answer to

the Counterclaim to the Complaint served upon him on or about

September 3, 2019, filed in the United States District Court for

Hawaii on August 28, 2019 as follows:

     I. THE SPURIOUS AND FRAUDULENT NATURE OF THIS COUNTER-CLAIM

     Plaintiff Denies Paragraph 1:

     Only two of the prior lawsuits mentioned by Hawaiian



                             Page 1 of   19
Airlines the ones that were filed in 1998 and 2001 were against

Hawaiian Airlines and they were consolidated and resolved through

two settlement agreements.

     The terms of the First     agreement required, among other

things, that Hawaiian pay for Counterclaim Defendant’s health

insurance until the earlier of the date he became eligible for

health care benefits under his new employer’s plan or December

31, 2001.

     However, the terms of the Second Settlement Agreement states

that at paragraph nine, Hawaiian says they think their obligation

to pay Mr. Lesane’ health insurance ended July 26, 2001.

Indicating that Hawaiian knew Mr. Lesane was hired at Aloha

Airlines in June of 2001.    The 2nd Settlement Agreement stated

Hawaiian would continue to pay Counter-Claim Defendant Lesane’

Health Insurance to August 31, 2001.

     This statement both confirms that Mr. Lesane informed

Hawaiian promptly when he began working at Aloha Airlines and

that Hawaiian Airlines knew that Mr. Lesane started with Aloha in

June 2001.   So his medical insurance there began in July 2001 and

therefore he would not need Hawaiian to pay it after that.

Hawaiian was clearly notified, as this justified the amendment of

the First Settlement Agreement which had extended the medical

insurance payments to December 31, 2001.

     Paragraph 9 of the Second Settlement Agreement closes by

                             Page 2 of   19
stating: “If Lesane can prove, through evidence acceptable to

Hawaiian that he could not be and is not covered by Aloha

insurance AFTER AUGUST 31, 2001, Hawaiian will continue to pay

it.”

       Since Mr. Lesane never told Hawaiian that his insurance with

Aloha did not begin in July 2001 as required by the Second

Settlement Agreement, any failure to stop paying Mr. Lesane’

medical insurance after August 31, 2001 is entirely the fault and

responsibility of Hawaiian Airlines and not Mr. Lesane.

       Hawaiian Airlines did not pay Mr. Lesane any money for

medical insurance after August 31, 2001 or December 31, 2001.

Mr. Lesane has no knowledge that, and certainly did not request

that Hawaiian Airlines pay anyone else for this on his behalf

negligently in contravention of the 2nd Settlement Agreement.

       Hawaiian Airlines makes payments for the medical insurance

of its thousands of employees each month, and someone in H.R.

must have confused payments Hawaiian must make for its thousands

of actual employees medical insurance, with the account of this

former employee, which is not Mr. Lesane’ fault or

responsibility.

       Under the terms of the Second Settlement agreement, Hawaiian

Airlines current demand for Mr. Lesane to re-imburse Hawaiian for

Hawaiian’ alleged error is a fraudulent request under both

Section 480-2 of the HRS and the common law.    For any good


                            Page 3 of   19
reading of the Second Settlement Agreement shows the Medical

insurance was supposed to stop August 31, 2001, unless “Lesane

can prove, through evidence acceptable to Hawaiian that he could

not be and is not covered by Aloha insurance AFTER AUGUST 31,

2001..”

     Hawaiian Airlines purported counter-claim is fatally

deficient as no presentation of any request for continued medical

insurance was alleged to have been made by Mr. Lesane (or

actually made at that time) to trigger any continued payment of

medical insurance by Hawaiian airlines after August 31, 2001.

     The numerous other irrelevant matters mentioned by Hawaiian

Airlines in the first paragraph shows its animus to Plaintiff

Lesane and a desire to influence the court with irrelevant

matters, and those comments about irrelevant matters should be

stricken.

     Plaintiff Denies Paragraph 2: While it may be True that

Hawaiian negligently and or erroneously continued to pay for

medical insurance for Mr. Lesane for years after December 31,

2001, when Hawaiian’ obligation ceased under the parties written

confidential settlement agreement.    Mr. Lesane however, did

nothing to make any of that happen.

     And since his medical insurance premiums were already being

paid by his new employers, Mr. Lesane never used or benefitted

from Hawaiian Airlines apparent double payment to Kaiser


                          Page 4 of   19
Insurance Company for medical insurance coverage.

     Mr. Lesane received a letter from Kaiser in 2013 or 2014

telling him that Hawaiian had terminated his coverage.   That was

when he first learned that Hawaiian had been still paying for his

medical coverage. So that means Kaiser was getting double payment

on his behalf for over a decade.

     However, Mr. Lesane never contacted Hawaiian about medical

coverage after 2001 and he did not request any medical coverage.

Mr. Lesane had no need it, since he has had good medical coverage

with Aloha Airlines in 2001 and the FAA since joining it in 2010.

     Mr. Lesane thought Hawaiian Airlines stopped paying for his

medical insurance after August 31, 2001 according to the language

of the 2nd Settlement Agreement.   He understood that it was to

stop then, unless he presented solid evidence to Hawaiian that

his insurance with Aloha did not commence, but he did not do

that.

     So, if Hawaiian Airlines was negligently paying Kaiser Ins.

allegedly on Mr. Lesane’ behalf (along with thousands of other

current or former employees) for 13 years after August 31, 2001,

something is wrong in their HR/accounting department.    Clearly

Mr. Ray Lesane is not responsible for Hawaiian Airlines’ obvious,

acknowledged and admitted negligence in this instance.

     Clearly if Hawaiian Airlines voluntarily, but erroneously

continued to pay medical insurance to Kaiser for Mr. Lesane’


                          Page 5 of   19
family along with hundreds or thousands of other Hawaiian

Airlines current and former employees after the August 31, 2001

automatic expiration date of the 2nd settlement agreement.

Hawaiian did so of its own accord and not due to or upon any

request from Mr. Lesane prior to August 31, 2001, as required by

the 2nd Settlement Agreement.    As Mr. Lesane never made such a

request.

     II. PARTIES - ADMIT

     1. Counter Claim Plaintiff Hawaiian Airlines states it is a

foreign for profit corporation incorporated in the State of

Delaware, that principally does business in the City and County

of Honolulu, State of Hawai‘I.

     2.    Counterclaim Defendant Ray Lesane, at all times relevant

herein, was and is a resident of the City and County of Honolulu,

State of Hawai‘i.

     III. JURISDICTION AND VENUE - ADMIT

     3. On March 19, 2019, Counterclaim Defendant filed a

Complaint against Hawaiian in the First Circuit Court, State of

Hawai‘i (Civil No. 19-1-0448-

     3). The action was later removed to the United States

District Court for the District of Hawai‘i (Civil No. 19-00179

JAO-KJM) on April 8, 2019. On August 15, 2019, Counterclaim

Defendant filed his First Amended Complaint.

     4. This Court has jurisdiction over this Counterclaim under


                            Page 6 of   19
28 U.S.C. § 1367, as the Counterclaim asserts claims that are so

related to those in the Complaint that they form part of the same

case or controversy under Article III of the United States

Constitution.

     5. Venue is proper in the District of Hawai‘i pursuant to 28

U.S.C. § 1391(b) in that the events giving rise to the claims

asserted herein occurred in substantial part within this judicial

district.

                         IV. RELEVANT FACTS.

     Over 19 years ago Plaintiff Lesane ceased to work for

Hawaiian Airlines as a Supervisor of Aircraft maintenance, and he

filed and confidentially settled an employment discrimination

case with Hawaiian Airlines IN 2001.

     After which Plaintiff Lesane left Hawaiian’ employ he worked

for Aloha Airlines and several others.      Mr. Lesane became

employed as an aviation safety inspector for the Federal Aviation

Administration (F.A.A.) in 2010 and has been inspecting Hawaiian

Airlines airplanes since 2012.   FAA regulations only require a

one year hiatus period for FAA inspectors to refrain from

inspecting property of their former employers.

     Mr. Lesane was promoted by the Federal Aviation

Administration to a position which entailed principal maintenance

inspector of Hawaiian Airlines for the F.A.A.      However, Once

Hawaiian Airline learned of Mr. Lesane’s promotion by the Federal


                          Page 7 of    19
Aviation Administration to principal maintenance inspector of

Hawaiian Airlines aircraft, executives with Hawaiian Airlines

contacted the F.A.A. and complained, interfering with Mr. Lesane

employment contract with the F.A.A. in a retaliatory and

discriminatory manner.

     Plaintiff Denies Paragraph 6: This is a false recitation of

mostly irrelevant matters having nothing to do with this case.

And shows the employers animus for employees of color who are

forced to speak up and demand that their civil and constitutional

rights be recognized by those who seek to trample over or ignore

them.

     Paragraph 7:    Plaintiff Lesane did complain to the FAA when

it acceded to Defendant Hawaiian Airlines demand to rescind his

2019 promotion.     That matter is still pending, however,

Plaintiff Lesane does expect to prevail, as Defendant Hawaiian

Airlines clearly violated the law and the terms of the 2001

settlement agreement and retaliated against Plaintiff Lesane.

And the FAA violated its own policy when executives capitulated

to the Hawaiian request to deny Plaintiff the FAA promotion he

had earned.

     Paragraph 8: ADMIT

     Plaintiff Denies Paragraph 9:      Defendant Hawaiian Airlines

is only mentioning the First Settlement Agreement, although it

was amended in this regard by the Second Settlement Agreement

                            Page 8 of    19
which reduced Hawaiian Airlines obligation to pay Mr. Lesane’

medical insurance to August 31, 2001.         The First Settlement

Agreement insurance termination date was amended from December

31, 2001 to August 31, 2001 in recognition that Mr. Lesane

informed Hawaiian he was hired by Aloha Airlines in June 2001.

Remember their locations used to be right next door at the air

port so it was no secret when Mr. Lesane was hired by Aloha

airlines.

     This statement is False because under paragraph 9 of the 2nd

Settlement Agreement, the only way Mr. Lesane would be

responsible for Hawaiian continuing to pay his medical insurance

after August 31, 2001, would be if Mr. Lesane formally presented

a request for an extension to Hawaiian Airlines with credible

evidence that his Aloha Insurance did not begin in July 2001.

And he never did so.   Therefore, he is clearly not responsible

for Hawaiian’ bureaucratic negligence.

     Plaintiff Denies Paragraph 10.

     Paragraph 11:     ADMIT.

     Plaintiff Denies Paragraph 12:       Paragraph 9 of the Second

Settlement Agreement closes by stating: “If Lesane can prove,

through evidence acceptable to Hawaiian that he could not be and

is not covered by Aloha insurance AFTER AUGUST 31, 2001, Hawaiian

will continue to pay it.”       Otherwise it was agreed to end August

31, 2001 automatically by the parties in that agreement.


                            Page 9 of    19
     Paragraph 13:   ADMIT.

     Plaintiff Denies Paragraph 14:      The Medical Insurance was

to terminate Augut 31, 2001.    Counter Claim Defendant Lesane

lacks sufficient knowledge of the truth or falsity of this

statement. Hawaiian did not pay Counter Claim Defendant Lesane

any money for medical insurance after August 31, 2001.     Counter

Claim Defendant Lesane has no knowledge that Hawaiian paid anyone

else, allegedly on his behalf negligently in contravention of the

2nd Settlement Agreement.

     Paragraph 15:    ADMIT.    Plaintiff received medical coverage

while working for Aloha airlines.

     Paragraph 16:     ADMIT.    Plaintiff received medical coverage

while working for Swissport USA, Inc.

     Paragraph 17:     ADMIT.    Plaintiff received medical coverage

while working for the Federal Aviation Administration (“FAA”).

     Plaintiff Denies Paragraph 18:      Mr. Lesane understood

Hawaiian would not extend his medical coverage beyond August 31,

2001.

     Paragraph 19:    ADMIT.    And Mr. Lesane never asked Hawaiian

to extend his medical coverage beyond December 31, 2001 or August

31, 2001 for that matter.      Counter Claim Defendant Lesane has no

knowledge that Hawaiian paid anyone else, allegedly on his behalf

negligently in contravention of the 2nd Settlement Agreement.

     Plaintiff Denies Paragraph 20:      No payments were ever made

                            Page 10 of   19
directly to Mr. Lesane, so there was nothing sent to him to

reject.   He did not know that Hawaiian was still negligently and

erroneously paying Kaiser Insurance, because no one told him and

Aloha Airlines, his employer was paying for the medical coverage

that he did use when he needed to.       Counter Claim Defendant

Lesane has no knowledge that Hawaiian paid anyone else, allegedly

on his behalf negligently in contravention of the 2nd Settlement

Agreement.

     Paragraph 21:    Counter-Claim Defendant Lesane lacks

sufficient knowledge to affirm or deny this statement.         He

reserves the right to amend this Answer after sufficient

discovery has been conducted.

     Plaintiff Denies Paragraph 22:

     Plaintiff Denies Paragraph 23:

     Paragraph 24:    Counter-Claim Defendant Lesane lacks

sufficient knowledge to affirm or deny this statement.         He

reserves the right to amend this Answer after sufficient

discovery has been conducted.

     Paragraph 25: ADMIT.

     All of the forgoing statements of fact apply to these

answers to each claim and the all defenses asserted herein.

                          FIRST CLAIM FOR RELIEF:
                     BREACH OF THE IMPLIED COVENANT OF
                        GOOD FAITH AND FAIR DEALING

                         SECOND CLAIM FOR RELIEF:

                            Page 11 of    19
                               UNJUST ENRICHMENT

                            THIRD CLAIM FOR RELIEF:
                RECOVERY OF PAYMENT MADE UNDER MISTAKE OF FACT

                           FOURTH CLAIM FOR RELIEF:
                                  RECOUPMENT

                            FIFTH CLAIM FOR RELIEF:
                             MONEY HAD AND RECEIVED

         Paragraphs 26-52: Deny.

                                   FIRST DEFENSE

         27.   The Defendant & Counter-Claim Plaintiff Hawaiian

    Airlines has failed to state a claim upon which relief can be

    granted.

                                   SECOND DEFENSE

         28.   The Answering Plaintiff & Counter-claim Defendant Ray

     Lesane is not liable to Plaintiff because at all times relevant

    he acted in good faith and without malice.

                              THIRD DEFENSE

         29.    THE Defendant & Counter-Claim Plaintiff Hawaiian

    Airlines’s claims are barred by fraud under the common law as

    well as Section 480-2 of the Hawaii Revised Statutes.   They

    should be required to pay Plaintiff & Counter-claim Defendant Ray

     Lesane treble damages of the spurious amount they claim for

filing such a blatantly fraudulent claim.

                                   FOURTH DEFENSE

         30.    The Defendant & Counter-Claim Plaintiff Hawaiian


                              Page 12 of    19
     Airlines’s claim is barred by the Hawaii Statute of Limitations

     of 7 years for a contract, and the contract between these parties

     expired on its face on December 31, 2001; and two years for a

     tort, which ended in 2014, which fits the Hawaiian Counter-

     claimants’ fraudulent claim in this instance.

          31.   The Plaintiff & Counter-claim Defendant Ray

     Lesane gives notice that they may rely upon the defense that the

     Defendant & Counter-Claim Plaintiff Hawaiian Airlines lacks

standing to assert claims for injunctive relief, depending upon

facts adduced through further investigation and discovery.

                                FIFTH DEFENSE

          32.   The Defendant & Counter-Claim Plaintiff Hawaiian

     Airlines claims may be barred because it has failed to mitigate

     it’s damages, depending upon facts adduced through further

     investigation and discovery.

                                    SIXTH DEFENSE

          33.   The Plaintiff & Counter-claim Defendant Ray

     Lesane gives notice that he may rely upon the defense that the

     Plaintiff & Counter-claim Defendant Ray Lesane is not liable to

   the Defendant & Counter-Claim Plaintiff Hawaiian Airlines for any

   alleged failure to enforce any regulation, rule, by-law or

regulation or the adequacy of Defendant & Counter-Claim Plaintiff

Hawaiian Airlines adherence.

                                 SEVENTH DEFENSE


                               Page 13 of   19
     34.   If Defendant & Counter-Claim Plaintiff Hawaiian

Airlines was injured as alleged in the complaint, such injuries

and damages were legally caused by Defendant & Counter-Claim

Plaintiff Hawaiian Airlines negligence or other wrongful conduct.

                           EIGHTH DEFENSE

     35.   The Negligent and or intentional acts of others was

the proximate legal cause of any injuries and or damages suffered

by the Defendant & Counter-Claim Plaintiff Hawaiian Airlines and

is an intervening cause of the Defendant & Counter-Claim

Plaintiff Hawaiian Airlines’s damages superceding any negligence

alleged by Defendant & Counter-Claim Plaintiff Hawaiian Airlines,

if any.

                            NINTH DEFENSE

     36.   The Defendant & Counter-Claim Plaintiff Hawaiian

Airlines claims are barred by fraud.

                            TENTH DEFENSE

     37.   The Plaintiff & Counter-claim Defendant Ray Lesane is

not liable for punitive damages.

                           ELEVENTH DEFENSE

     38.   This action is barred by the Doctrine of Unclean

Hands.

                           TWELFTH DEFENSE

     39.   The Plaintiff & Counter-claim Defendant Ray Lesane

cannot be held liable for any alleged claim for acts based upon

                         Page 14 of    19
actions or omissions in performing or failing to perform a

discretionary function and or duty and acting in good faith.

                             THIRTEENTH DEFENSE

     40.     The Plaintiff & Counter-claim Defendant Ray Lesane

have no control over acts or omissions of other individuals as

relative to the complaint.

                             FOURTEENTH DEFENSE

     41.     The   Plaintiff & Counter-claim Defendant Ray Lesane

gives notice that he intends to rely upon the defense that the

Defendant & Counter-Claim Plaintiff Hawaiian Airlines has not

suffered any injury or damages or has failed to mitigate their

damages, if any.

                             FIFTEENTH DEFENSE

     42.     The Plaintiff & Counter-claim Defendant Ray Lesane

gives notice that he intend to rely upon the defense that he was

acting lawfully pursuant to his duties and obligations at all

times relevant and did not act outside of the scope of his

authority.

                             SIXTEENTH DEFENSE

     43.   Defendant & Counter-Claim Plaintiff Hawaiian Airlines

has failed to plead any specific facts or damages with factual

details sufficient to establish any entitlement to special

damages as defined under and pursuant to      Rule 9 (G) of the

Federal Rules of Civil Procedure.

                            Page 15 of   19
                            SEVENTEENTH DEFENSE

     44.     The alleged negligence or actions of the Plaintiff &

Counter-claim Defendant Ray Lesane is not the proximate cause of

the Defendant & Counter-Claim Plaintiff Hawaiian Airlines’s

injuries or damages, and was not a substantial factor causing any

of the     Defendant & Counter-Claim Plaintiff Hawaiian Airlines’s

alleged injuries.

                            EIGHTEENTH DEFENSE

     45.     The Plaintiff & Counter-claim Defendant Ray Lesane

states that if the Defendant & Counter-Claim Plaintiff Hawaiian

Airlines was injured or damaged as alleged in the complaint, then

the Defendant & Counter-Claim Plaintiff Hawaiian Airlines’s own

negligence was the sole proximate cause of the Defendant &

Counter-Claim Plaintiff Hawaiian Airlines’ injury or damages, or

contributed to such injuries or damages to such an extent that

the Defendant & Counter-Claim Plaintiff Hawaiian Airlines’s

negligence was far greater than The Plaintiff & Counter-claim

Defendant Ray Lesane’s, hence Defendant & Counter-Claim Plaintiff

Hawaiian Airlines cannot recover from The Plaintiff & Counter-

claim Defendant Ray Lesane therefore.

                             NINETEENTH DEFENSE

     46.     The Defendant & Counter-Claim Plaintiff Hawaiian

Airlines acted with such poor judgement and lack of due care at

the time of the alleged injury, which resulted in Defendant &


                            Page 16 of   19
Counter-Claim Plaintiff Hawaiian Airlines alleges damages that

they cannot recover from Plaintiff & Counter-claim Defendant Ray

Lesane.

                            TWENTIETH DEFENSE

     47.    The Plaintiff & Counter-claim Defendant Ray Lesane

reserves the right to assert any affirmative defenses or to rely

upon any other matter of avoidance pursuant to Rule 8 © of the

Hawaii Rules of Civil Procedure and to seek to amend his answer

to conform to any additional facts or assert any additional

defenses revealed through further discovery or investigation of

the allegations of this case.

     51.     Wherefore, the Plaintiff & Counter-claim Defendant Ray

Lesane requests that the court deny all of the Defendant &

Counter-Claim Plaintiff Hawaiian Airlines’s Claims for relief and

for Foreclosure due to the unclean hands, breaches of contract

and fraudulent actions of the The Defendant & Counter-Claim

Plaintiff Hawaiian Airlines, as set forth in the following

           PLAINTIFF’LESANE’COUNTER-CLAIM TO DEFENDANT HAWAIIAN
                        AIRLINES COUNTER-CLAIM

     52.    Under the terms of the Second Settlement agreement

Hawaiian Airlines knew or should have known that this Complaint’s

demand for Mr. Lesane to re-imburse Hawaiian for Hawaiian’

alleged error is a fraudulent request under both Section 480-2 of

the HRS and the common law.



                           Page 17 of   19
     53.     Any good reading of the Second Settlement Agreement

shows that Mr. Leane’s Medical insurance was supposed to stop on

August 31, 2001, unless “Lesane can prove, through evidence

acceptable to Hawaiian that he could not be and is not covered by

Aloha insurance AFTER AUGUST 31, 2001.”

     54.     Hawaiian Airlines knows that Mr. Lesane informed it of

being hired by Aloha Airlines in June 2001; and he never

requested any Medical Insurance after August 31, 2001, which was

specifically required for any extension of medical coverage

beyond August 31, 2001 in the Second Settlement Agreement.

     55.   Hawaiian Airlines purported counter-claim is fatally

deficient, as no presentation of any request supported by

competent evidence sufficient for Hawaiian Airlines was ever made

for continued medical insurance by Mr. Lesane to trigger any

continued payment of medical insurance by Hawaiian airlines after

August 31, 2001.     Nor was it alleged to have been timely made by

Defendant & Counter-Claimant Hawaiian Airlines.

     56.     Under the terms of the Second Settlement Agreement

Hawaiian Airlines requirement to continue to pay Mr. Lesane’

medical insurance automatically ended and ceased August 31, 2001,

unless Mr. Lesane made a specific written request supported by

evidence that Aloha Airlines had not covered his insurance as of

July 2001.

     57.   Defendant & Counter-Claim Plaintiff Hawaiian Airlines


                           Page 18 of   19
knows that no such written request was ever made by Mr. Lesane in

2001.

     58.   Therefore all of Defendant & Counter-Claim Plaintiff

Hawaiian Airlines statements of Plaintiff and Counter-Claim

Defendant Lesane being responsible for Defendant & Counter-Claim

Plaintiff Hawaiian Airlines continuing to allegedly pay for

medical insurance for Mr. Lesane are knowingly false, erroneous,

misleading and fraudulent.

     59.   Consequently, the Defendant & Counter-Claim Plaintiff

Hawaiian Airlines is liable for damages to Plaintiff Lesane for

emotional distress and financial expenses of defending himself in

court against this patently false and fraudulent claim under

Section 480-2 of the Hawaii Revised Statutes and the Common Law.



     This 19th   day of September,    2019.


                                        /S/ Andre’ S. Wooten
                                     ANDRE' S. WOOTEN
                                     ATTORNEY FOR PLAINTIFF
                                     REZA (RAY) LESANE




                         Page 19 of    19
